Citation Nr: 0735351	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation higher than 0 percent 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In the September 2003 rating decision, the RO granted the 
veteran's claims of service connection for the following 
disorders: post traumatic stress disorder, assigning an 
initial disability rating of 50 percent; bilateral hearing 
loss, assigning an initial disability rating of 0 percent; 
and fibromyalgia, assigning an initial disability rating of 
20 percent.  The September 2003 rating decision denied the 
veteran's claims of service connection for low back pain with 
L3 vertebral fracture, hiatal hernia, right eye disorder, 
left eye disorder, left leg/thigh disorder, right ankle 
osteoarthritis/joint pain, left ankle osteoarthritis/joint 
pain, right elbow osteoarthritis/joint pain, left elbow 
osteoarthritis/joint pain, right knee osteoarthritis/joint 
pain, left knee osteoarthritis/joint pain, right shoulder 
osteoarthritis/joint pain, left shoulder osteoarthritis/joint 
pain, ulcers/stomach disorder, difficulty swallowing, sleep 
disorder/insomnia, headaches with migraine symptoms, fatigue, 
respiratory disorder, cardiovascular disorder, and dizziness.

The October 2003 Notice of Disagreement shows that the 
veteran only expressed disagreement with the initial 
evaluation of his bilateral hearing loss.  Furthermore, the 
Board notes that the issues of post traumatic stress 
disorder, fibromyalgia, low back pain with L3 vertebral 
fracture, hiatal hernia, right eye disorder, left eye 
disorder, left leg/thigh disorder, right ankle 
osteoarthritis/joint pain, left ankle osteoarthritis/joint 
pain, right elbow osteoarthritis/joint pain, left elbow 
osteoarthritis/joint pain, right knee osteoarthritis/joint 
pain, left knee osteoarthritis/joint pain, right shoulder 
osteoarthritis/joint pain, left shoulder osteoarthritis/joint 
pain, ulcers/stomach disorder, difficulty swallowing, sleep 
disorder/insomnia, headaches with migraine symptoms, fatigue, 
respiratory disorder, cardiovascular disorder, and dizziness 
have not been procedurally prepared or certified for 
appellate review.  Therefore, these issues are outside the 
scope of this appeal and are not subject to appellate review.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Therefore, 
the only issue before the Board at this time is the veteran's 
entitlement to an initial evaluation higher than 0 percent 
for service-connected bilateral hearing loss.  
As the veteran's representative indicated in his informal 
hearing presentation dated in October 2007, a review of the 
veteran's claims file reveals that, although the April 2003 
VA examination report shows that the veteran currently 
suffers from "bilateral, low intensity ringing tinnitus," 
the RO never adjudicated this issue.  As such, the Board 
REFERS the issue of entitlement to service connection for 
tinnitus to the RO for proper development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that further 
notification and development are necessary prior to the 
adjudication of the veteran's claim.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice errors are presumed prejudicial and 
require reversal unless it can be shown "that the error did 
not affect the essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

After reviewing the record, the Board observes that there is 
nothing in the claims file that shows that the veteran has 
been provided any VCAA notice with respect to his claim for 
an initial evaluation higher than 0 percent for service-
connected bilateral hearing loss.  As such, the Board finds 
that the VCAA duty to notify has not been satisfied.  

In addition to the duty to notify, VA has a duty to assist 
the veteran in the development of his claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

In this case, the Board notes that the VCAA duty to assist 
has not been satisfied.  Specifically, the Board finds that 
the VCAA duty to assist requires that VA make additional 
attempts to reschedule the veteran's VA audiometric 
examination.  A report of contact dated in February 2005 
shows that, approximately a week before the scheduled VA 
audiometric examination, the veteran contacted VA and 
explained that he would be unable to make his appointment.  
The February 2005 report indicates that the VA examination 
should be rescheduled; however, a note from P.S., dated in 
March 2005, less than a month after the cancelled VA 
examination, shows that after "repeated attempts to get 
th[e] veteran rescheduled for [an] exam," "Bellefonte 
Hearing Center advised VAMC Hungtington of this and the 
exam[ination] request was canceled [sic]."  The claims file 
does not indicate why the attempts to reschedule failed.  
There is no indication from the claims file that the failure 
to reschedule was the fault of the veteran, nor is there any 
indication that the veteran was notified that the VA 
examination request was cancelled.  Furthermore, in an 
informal hearing presentation dated in October 2007, the 
veteran's representative noted that the most recent 
audiometric examination report of record is dated in April 
2003.  The veteran's representative requested that this case 
be remanded to assess the current level of the veteran's 
hearing loss, thus suggesting that the veteran would be 
willing to reschedule the VA examination.  For the reasons 
set forth above, the Board finds that the VCAA duty to assist 
has not been satisfied and that the case must be remanded for 
further development.

Accordingly, the case is REMANDED for the following actions:

1. VA should provide notice which (1) 
informs the veteran about the information 
and evidence not of record that is 
necessary to substantiate his claim for an 
initial evaluation higher than 0 percent 
for service-connected bilateral hearing 
loss, (2) informs the veteran about the 
information and evidence that VA will seek 
to provide, (3) informs the veteran about 
the information and evidence he is 
expected to provide, and (4) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim for an initial evaluation higher 
than 0 percent for service-connected 
bilateral hearing loss.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.
  
2.  The veteran should be afforded a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated evaluations, studies, 
and tests deemed necessary by the VA 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the VA 
examiner for review in connection with the 
audiometric examination.  
3.  Thereafter, the RO should readjudicate 
the veteran's claim on appeal in light of 
all pertinent evidence and legal authority, 
including Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
notification and development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

